This is an Allowance for serial number 16/852,836

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:. Figure 13E has been amended to include reference number 1330 showing the one or more top positioning slots. Figures 13B and 13C have been amended to remove reference numbers 1310a, 1310b, 1312a, 1312b, 1314a, 1314b, 1316a, and 1316b and replace them with the reference numbers 1310, 1312, 1314, and 1316 to correspond with the reference numbers in the description as stated in the remarks submitted June 1, 2022 (as agreed upon by the applicant’s representative within the remarks submitted with the amendment filed on June 1, 2022, the amendment/remarks submitted on June 1, 2022 did not include the drawings as indicated by the representative therefore this examiner’s amendment has been included).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 8, 9, 12, 22, 23-28, 30-36 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not include the one or more foldable base components including a bottom portion coupled with a top portion, the top portion including a lid adapted to cover a storage area comprised within the top portion; and one or more foldable device supporting panels detachably coupleable to the base via the one or more positioning slots, the one or more foldable device supporting panels including one or more device slots defining a stand channel adapted to receive a computing device and including all of the other limitations within the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631